Citation Nr: 1317197	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-47 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for spondylolisthesis with degenerative disc and joint disease, prior to June 5, 2012, and in excess of 60 percent from June 5, 2012, exclusive of a temporary, total convalescent rating.

2.  Entitlement to an initial disability evaluation in excess of 10 percent from January 22, 2009 for residuals of sciatic radiculopathy, right lower extremity, and in excess of 20 percent from December 17, 2011, for disability recharacterized as right-sided sciatic radiculopathy.

3.  Entitlement to a disability evaluation in excess of 20 percent for prostatitis with funiculitis, prior to June 1, 2009, in excess of 30 percent from June 1, 2009 to June 18, 2012, and in excess of 60 percent from June 19, 2012.

4.  Entitlement to a disability evaluation in excess of 30 percent for epididymitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1966 and September 1966 to September 1979. 

These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and St. Petersburg, Florida.  In a December 2008 rating decision, the Houston RO continued the 20 percent disability evaluation for prostatitis with funiculitis.  The claim was subsequently transferred to the St. Petersburg RO.  In a November 2009 rating decision, the St. Petersburg RO increased the Veteran's disability evaluation for spondylolisthesis with degenerative disc and joint disease from 20 percent to 40 percent, effective January 22, 2009, and granted service connection for residuals of sciatic radiculopathy, right lower extremity, with an initial disability evaluation of 10 percent, effective January 22, 2009.  In an October 2010 rating, the RO granted a temporary total convalescent rating for the Veteran's low back disability from July 6, 2010, to November 30, 2010.  The prior 40 percent rating was restored effective December 1, 2010.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Veteran's claims were remanded by the Board for further development in April 2012.  In January 2013, the Appeals Management Center (AMC) in Washington, DC, increased the Veteran's disability evaluation for his back disability to 60 percent from June 5, 2012, and increased the evaluation for prostatitis with funiculitis, rated as 20 percent disabling prior to June 1, 2009, 30 percent from June 1, 2009 to June 18, 2012, and 60 percent from June 19, 2012.  In a January 2013 supplemental statement of the case, the AMC indicated that the issue of entitlement to an evaluation in excess of 30 percent for epididymitis was also on appeal, as the most recent VA examination of record found that this use was directly related to the issue of prostatitis with funiculitis.  The AMC also recharacterized the disability sciatic radiculopathy, right lower extremity, as right-sided sciatic radiculopathy, and increased the evaluation to 20 percent disabling effective December 17, 2011.


FINDINGS OF FACT

1.  A signed statement dated February 22, 2013, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw all issues on appeal.  

2.  An additional signed statement dated April 18, 2013, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw all issues on appeal


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a disability evaluation in excess of 40 percent for spondylolisthesis with degenerative disc and joint disease, prior to June 5, 2012, exclusive of a temporary, total convalescent rating, and in excess of 60 percent from June 5, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an initial disability evaluation in excess of 10 percent from January 22, 2009 for residuals of sciatic radiculopathy, right lower extremity, and in excess of 20 percent from December 17, 2011, for disability recharacterized as right-sided sciatic radiculopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a disability evaluation in excess of 20 percent for prostatitis with funiculitis, prior to June 1, 2009, in excess of 30 percent from June 1, 2009 to June 18, 2012, and in excess of 60 percent from June 19, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a disability evaluation in excess of 30 percent for epididymitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).  Here, signed statements dated February 22, 2013, and April 18, 2013, were received from the Veteran, in which he expressed his desire to withdraw his appeal for all issues.

Accordingly, the Board does not have jurisdiction to review such claims and they are dismissed.  


ORDER

The issue of entitlement to a disability evaluation in excess of 40 percent for spondylolisthesis with degenerative disc and joint disease, prior to June 5, 2012, and in excess of 60 percent from June 5, 2012, exclusive of a temporary, total convalescent rating, is dismissed.

The issue of entitlement to an initial disability evaluation in excess of 10 percent from January 22, 2009 for residuals of sciatic radiculopathy, right lower extremity, and in excess of 20 percent from December 17, 2011 for disability recharacterized as right-sided sciatic radiculopathy, is dismissed.

The issue of entitlement to a disability evaluation in excess of 20 percent for prostatitis with funiculitis, prior to June 1, 2009, in excess of 30 percent from June 1, 2009 to June 18, 2012, and in excess of 60 percent from June 19, 2012, is dismissed.

The issue of entitlement to a disability evaluation in excess of 30 percent for epididymitis is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


